Citation Nr: 1634233	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected disability.

3.  Entitlement to an effective date earlier than January 10, 2008, for the grant of entitlement to service connection for depressive disorder.

4.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee status post arthroscopic partial meniscectomy with scars.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Air Force from June 1978 until July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016 the Veteran testified before the undersigned Veteran's Law Judge via videoconference.  A transcript of that hearing was prepared and added to the record.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of TDIU is raised by the evidence of record, in that the Veteran submitted a separate claim for TDIU in connection with his joint pain and depression in September 2015.  As such, the issue of entitlement to a TDIU is properly before the Board.


The issues of entitlement to service connection for a left knee disability, to include as secondary to service-connected disability, entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee status post arthroscopic partial meniscectomy with scars, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's left wrist disability is causally or etiologically related to active duty service or that it is causally related to or aggravated by a service-connected disability.  

2.  The Veteran filed claims for entitlement to service connection for a psychiatric disorder and memory loss which was denied in an August 2004 rating decision, and the Veteran timely perfected his appeal.  Prior to the Veteran's January 2008 Board hearing, he submitted a statement withdrawing his appeal as to the issues of entitlement to service connection for a psychiatric disorder and memory loss; the issue was dismissed in the April 2008 Board decision.  

3.  In January 2008 the RO received a claim for entitlement to service connection for depression secondary to service-connected right femur fracture.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  

2.  The criteria for an effective date prior to January 18, 2008, for the grant of service connection for depressive disorder, are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in November 2009.  

The Veteran's claim for an earlier effective date for service-connected depressive disorder arose from the Veteran's disagreement with the initial effective date assigned following the grant of service connection for depressive disorder.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in a November 2009 letter, the Veteran was advised of how effective dates are assigned. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disease manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases such as arthritis become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports that he has left wrist pain as a result of his service-connected right leg disabilities.  He reported that in 2006 prior to his right knee surgery he was climbing a ladder and his right knee gave out, and as he was falling he used his hands to break the fall which fractured his left radius.  He asserted that he has degenerative joint disease and arthritis that causes severe chronic pain, and that he frequently feels numbness and tingling with severe pain in the wrist.  The Veteran reported that his left wrist pain kept him from doing cycling, which was part of his pain reduction program.  The Board notes that during the October 2008 VA exam the Veteran asserted that he first injured his left wrist in a skiing accident in 1979, although at his October 2015 VA examination he reported that it was the right wrist that was fractured during service in 1979.  

In June 2006 the Veteran went to VA complaining of pain after falling when his right knee gave out, and an x-ray of the left wrist showed a possible non-displaced radial style fracture of the left wrist.  The Veteran has continued to complain of wrist pain throughout the duration of the appeal.  

As it pertains to an in-service event or injury, the Veteran's service treatment records do not show treatment for, or a diagnosis of, a left wrist disability during service.  As previously noted, the Veteran received treatment in service for a fracture of the right femur, but he denied having any musculoskeletal complaints pertaining to the left wrist and his clinical evaluation of the upper extremities was normal at the separation examination.  In addition, there is no evidence suggesting the Veteran's left wrist disability manifested within one year after his discharge from service.  Based on the Veteran's statements, he injured his wrist in 2006 and sought treatment at VA at that time, more than 20 years after separation from service.  To the extent that the Veteran in 2008 reported a left wrist fracture, the Board finds that this statement is lacking in credibility as it is in conflict with the statement to the VA examiner in 2015, as well as the service treatment records.  The evidence clearly establishes that a left wrist disability was neither present in service nor within a year from discharge from service.  Based on the foregoing, service connection cannot be established on a direct or presumptive basis for the Veteran's left wrist disability.  Therefore, the central issue is whether the Veteran's left wrist disability was caused or permanently worsened by his service-connected fracture of the right femur or one of his other service-connected disabilities.  

In October 2008 the Veteran underwent VA examination in connection with a claim of direct service connection for a left wrist disability.  In the physical examination his wrist was not tender or swollen, and his Tinel's sign was negative.  He had full wrist strength but had painful range of motion testing.  He was diagnosed with a left wrist strain but the VA examiner noted that he had no weakness, fatigability, or incoordination in the wrist.  The Veteran's left wrist x-rays showed no obvious fracture or bone or soft tissue abnormalities.  The VA examiner was unable to give an opinion on the etiology of the left wrist disability as he did not have access to the relevant records.  

In October 2015 the Veteran again underwent VA examination in connection with his secondary service connection claim, and at the time he reported that he had injured his left wrist in the 1990's, and that even though it had healed, it caused him aching.  His range of motion testing was normal, with no change on repetition.  He had full flexion and extension strength with no evidence of muscle atrophy or ankylosis.  The VA examiner did not diagnose the Veteran with a left wrist impairment.  In concluding her examination, the VA examiner indicated that the examination of the bilateral wrists was normal, and that there was no evidence of fracture in the 2006 and 2008 x-rays.  For this reason, the VA examiner opined that there was no current wrist condition related to the Veteran's remote history of femur fracture or fall onto an extended wrist.  

The Board notes that the VA examiner did not address whether the Veteran's left wrist would have been aggravated by one of his service-connected disabilities.  However, the Board finds that this is harmless error as there is no evidence in the VA examination or elsewhere in the record to suggest that the left wrist was aggravated.  Indeed, the Veteran himself did not report having flare-ups of wrist pain or functional loss in the wrist during the October 2015 VA examination, and as noted, the physical examination findings were grossly normal.  There is also no plausible situation described by the Veteran to suggest a left wrist aggravation due to service-connected disabilities.  As there were insufficient physical findings to even render a left wrist disability diagnosis in the October 2015 VA examination, it is inferable that a left wrist disability was not aggravated by the Veteran's service-connected disabilities.  

The Board affords significant weight to the October 2015 VA examiner's opinion that the Veteran did not have a current wrist condition related to his remote history of femur fracture or any fall onto an extended wrist.  This opinion is afforded significant weight because the VA examiner reviewed the Veteran's claims file and based her findings on that review as well as the physical examination findings.  The VA examiner also referred to medical reasoning and physical examination findings in the rationale.  Nieves-Rodriguez, 22 Vet. App. 295.  The Board notes that there are no opinions to the contrary.

Overall there is no definitive evidence linking the Veteran's left wrist disability to his service or service-connected fracture of the right femur.  The Board also notes that the Veteran has made conflicting statements pertaining to his left wrist injury.  In 2008 he reported injuring his wrist in a skiing accident in 1979, but then also reported injuring it in 2006 after falling from a ladder.  In written statements he indicated that he injured his wrist falling from a ladder in 2006.  However in the October 2015 VA examination he reported that he injured his wrist in the 1990's.  The Board finds that this evidence undermines the Veteran's credibility in reporting his symptoms.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character") aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that the Veteran's military occupational specialty during service was a medical service specialist, and that he has some medical training.  However, the evidence of record shows that the Veteran did not seek treatment for a wrist disability until 2006, many years after separation from service.  Even considering the Veteran's varying statements of when his wrist disability began, all of them were after service, by his own admission.  Moreover, the medical evidence does not show a current left wrist disability, so there is nothing to suggest that the Veteran's left wrist was aggravated by his service-connected disabilities.  Overall, despite the Veteran's statements, the Board has assigned greater weight to the opinion of the October 2015 VA examiner.

Based on the foregoing, service connection for a left wrist disability must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against this claim.

Earlier Effective Date

Unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110(a).  The Board notes that as awards of secondary service connection are not awards of increased compensation within the meaning of the statute, the effective date can be no earlier than the date of the claim for service connection on a secondary basis.  Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).  

Currently, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  However, in this case, the Veteran filed his claim and the majority of the evidence pertaining to the effective date of his entitlement to service connection for depressive disorder prior to the March 24, 2015 effective date of the changes to these regulations.  Therefore, his communications submitted prior to March 24, 2015 may still be considered as informal claims.  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application shall be sent to the claimant for execution.  If that completed application is received within one year of the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date of the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  This regulation also has a provision relating to when a claim is received within one year of an examination if certain conditions are met.  However, in this case 38 C.F.R. § 3.317(b) is not for application as the issue relates to the initial grant of service connection.  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

By way of history, the Veteran originally filed claims of entitlement to service connection for memory loss and panic disorder or other psychiatric disorder including anxiety and/or depression in June 2003, and the RO denied the claim in an August 2004 rating decision.  The Veteran filed his notice of disagreement in April 2005 and timely perfected his appeal.  However, prior to his scheduled hearing in January 2008 the Veteran withdrew his claims for entitlement to service connection for a psychiatric disorder and memory loss, and the Veteran specifically stated that he was withdrawing the appeals to these issues on the record at the Board hearing.  These issues were dismissed in the April 2008 Board decision, and the Veteran did not contest this.  Therefore, the August 2004 rating decision became final.  See 38 U.S.C.A. §§ 7105(b)(1), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

In January 2008, the Veteran filed a claim of entitlement to service connection for depressive disorder as secondary to service-connected disability of fracture of the right femur, and this was granted with a 30 percent disability rating as of January 10, 2008, in an August 2008 rating decision.  The RO indicated in the August 2008 rating decision that the disability rating was effective as of the date of his application.  

As noted, for awards of secondary service connection, the effective date can be no earlier than the date of the claim for service connection on a secondary basis.  Ellington, 22 Vet. App. at 145.  In this case, the effective date for the award of service connection is January 10, 2008, which is the date VA received the Veteran's claim.  

The Veteran has contended that his disability rating should be as of the date of his first mental health claim, which was in June 2003.  However, as noted the Veteran withdrew this claim prior to the hearing and it was dismissed in the April 2008 decision.  While the Veteran has argued that the withdrawal of the issue was an administrative error, the Board notes that the Veteran did state on the record that he wanted to dismiss this issue at the hearing and submitted a statement requesting a withdrawal of that issue.  Moreover, the Veteran did not contest the Board's dismissal of the issue in the April 2008 decision.  By filing a claim of secondary service connection for depressive disorder in January 2008, the Veteran instituted a new claim, and the Board finds that the earliest effective date he is entitled to is January 10, 2008, the date of his application for this claim.  

In summary, the date of claim is January 10, 2008 and an effective date earlier than that already assigned is precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

Entitlement to service connection for a left wrist disability, to include as secondary to service-connected disability is denied.

Entitlement to an effective date earlier than January 10, 2008, for the grant of entitlement to service connection for depressive disorder is denied.


REMAND

A.  Left Knee 

The Veteran essentially contends that he developed left knee arthritis because he had to overcompensate for the weakness in his right knee.  In October 2015 the Veteran underwent VA examination in connection with his claim, and at the time he reported having daily pain in the left knee due to his right knee arthritis and meniscal damage.  The VA examiner noted that the Veteran had degenerative arthritis in the left knee, but indicated that there was no evidence of active inflammation or effusion in either knee.  For that reason the VA examiner opined that there was no active left knee condition that was the result of the right femur fracture in 1979.  Nonetheless, the VA examiner did not specifically address whether the Veteran's left knee arthritis was aggravated by the service-connected right knee disability.  On remand, the VA examiner should address whether the Veteran's left knee disability was aggravated by his service-connected right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

B.  Right Knee and TDIU

The Veteran was granted entitlement to service connection for degenerative joint disease of the right knee in a February 2011 rating decision, with a 10 percent disability rating as of October 2, 2009.  The Veteran is claiming that he is entitled to a higher disability rating than the 10 percent currently assigned for his service-connected degenerative joint disease status post-arthroscopic partial meniscectomy with scars.  The Veteran testified that he cannot stay in one position for more than 15 minutes, and that he has to move around to keep his legs from locking.  He testified that his leg gave out in late 2014 which caused him to fall.  The Veteran underwent VA examination in connection with his increased ratings claim in October 2015.  At the time he was diagnosed with right knee joint osteoarthritis and right knee anterior cruciate ligament tear, but no joint stability testing was performed.  The VA examiner also did not test range of motion or the Veteran's muscle strength as the Veteran grimaced with pain on movement of almost any joint in any direction, which the VA examiner noted made it difficult to interpret the examination.  Objective findings of the Veteran's joint stability are necessary in light of the Veteran's testimony that his leg has given out and that he is unable to stay in one position for more than 15 minutes without pain.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the right knee.  See Barr, 21 Vet. App. at 311.  

The claim for a TDIU is inextricably intertwined with the claim for an increased rating for degenerative joint disease of the right knee and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Lastly, it appears as though the Veteran receives continuous treatment through VA, and as such the Board finds that the AOJ should obtain and associate with the record any outstanding VA treatment records dated from December 2015 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After this development has been completed, schedule the Veteran for a knee VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished (including joint stability testing) and all pertinent symptomatology and findings must be reported in detail.  

Range of motion testing should be undertaken for both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right leg disabilities (old healed fracture, right femur with right leg length discrepancy; right knee degenerative joint disease status post arthroscopic partial meniscectomy (previously described as right knee arthritis medial compartment and patellofemoral compartment status post anterior cruciate ligament repair); and osteoarthritis of the right ankle) have permanently worsened the Veteran's left knee disability beyond normal progression (versus temporary exacerbations of symptoms).  If so, the examiner should attempt to quantify the degree of worsening of the left knee disability that is due to the service-connected disabilities.  

A complete rationale for all opinions must be provided.

3.  Thereafter, re-adjudicate the claims of entitlement to service connection for a left knee disability, to include as secondary to service-connected disability, entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee status post arthroscopic partial meniscectomy with scars, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


